                                                                                                  5HVHW )RUP

                                    UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
 
     0DUWLVKD $QQ 0XQR] HW DO
                                                        &DVH1RB4:19-cv-03768-HSG
                                                                                BB
 
                                     Plaintiff(s),      APPLICATION FOR
                                                       ADMISSION OF ATTORNEY
             v.
                                                        PRO HAC VICE
    *(,&2 *HQHUDO ,QVXUDQFH &RPSDQ\                    (CIVIL LOCAL RULE 11-3)
 
                                     Defendant(s).
 
         I, -DFRE / 3KLOOLSV                     , an active member in good standing of the bar of
     6WDWH RI )ORULGD0' )OD   , hereby respectfully apply for admission to practice pro hac vice in the
   Northern District of California representing: 0DUWLVKD 0XQR]&LQG\ 9HQWULFH3HDUVRQ in the
                                                                $QQLFN 0 3HUVLQJHU
     above-entitled action. My local co-counsel in this case is __________________________________,     an
   attorney who is a member of the bar of this Court in good standing and who maintains an office
   within the State of California.
       MY ADDRESS OF RECORD:                              LOCAL CO-COUNSEL’S ADDRESS OF RECORD:

       0F&URU\ 3ODFH 6WH                          %URDGZD\ 6WH 
    2UODQGR )ORULGD                               2DNODQG &DOLIRUQLD 
       MY TELEPHONE # OF RECORD:                          LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
                                              
       MY EMAIL ADDRESS OF RECORD:                        LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
    MDFRESKLOOLSV#QRUPDQGSOOFFRP                      DSHUVLQJHU#W]OHJDOFRP
        I am an active member in good standing of a United States Court or of the highest court of
   another State or the District of Columbia, as indicated above; my bar number is:       .
       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.

         I declare under penalty of perjury that the foregoing is true and correct.

      Dated:                                               -DFRE / 3KLOOLSV
                                                                              APPLICANT


                                      ORDER GRANTING APPLICATION
                              FOR ADMISSION OF ATTORNEY PRO HAC VICE
       IT IS HEREBY ORDERED THAT the application of -DFRE / 3KLOOLSV                          is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
   designated in the application will constitute notice to the p
                                                                 party.
                                                                     y

   Dated: 8/23/2019
                                                              UNITED
                                                                  ED
                                                                   D STATES DISTRICT JUDGE Oc
                                                                                           Octo
                                                                                           October
                                                                                             tobber 2012
                                                                                             to     2

     PRO HAC VICE APPLICATION & ORDER
